DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 8, 9, 11-13, 16, 17 & 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (US 2010/0081213).
Regarding claim 1, Lee et al. teach a cartridge (100) comprising: 
a chamber (see annotation in Fig. 2C) configured to accommodate a sample containing the target substance (¶ 0064, 0109+), the chamber comprising: 
a first region (see annotation in Fig. 2C) comprising a closed space at an outward side of the cartridge (see Fig. 2A for example); 
a second region (see annotation in Fig. 2C) disposed at a position closer to a center of the cartridge than the first region (see Fig. 2A for example); and 
at least two protrusions protruding inside the chamber from a position between the first region and the second region, and located at positions facing each other in a circumferential direction of the cartridge (see annotation in Fig. 2C), 
wherein a first side surface of each of the at least two protrusions on a side further from the center of the cartridge and a second side surface of each of the at least two protrusions on a side closer to the center of the cartridge are angled toward each other to form tips of the at least two protrusions (a tip is generally understood as the pointed or rounded end or extremity of something slender or tapering, the limitation appears to be taught as shown in Fig. 2C), 
wherein the second region is connected to a flow path (see e.g., supernatant collecting unit 31 in Fig. 2A for example) and includes protruding regions protruding on both sides in the circumferential direction of the flow path (see annotation in Fig. 2C), and 
wherein a boundary between the first region and the second region is defined as a line extending between the tips of the at least two protrusions (a boundary appears to be an arbitrary feature that is sufficiently broad to have properly read on by Lee et al., see annotation in Fig. 2C).  


    PNG
    media_image1.png
    836
    952
    media_image1.png
    Greyscale

Regarding claim 1, Lee et al. meet all the structural limitations recited by the instant invention.  Applicants’ preamble recites “for detecting a target substance which is rotated around a rotating shaft”.  However, there is nothing in the body of the claim which relates to detecting a target substance which is rotated around a rotating shaft.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Regarding claims 2, 8, 9, 11-13, 16, 17 & 21, Lee et al. teach:
2. The cartridge according to claim 1, wherein the second side surface of at least one protrusion on a side closer to the center of the cartridge is angled away from the center of the cartridge toward the tip of the at least one protrusion (see the tapered angle away towards the tip in Fig. 2C).  
8. The cartridge according to claim 1, wherein the protruding regions protrude toward a side of the flow path facing the center of the cartridge (see Fig. 2C showing the protruding regions protrude toward the flow path 31).  
9. The cartridge according to claim 8, wherein an inner surface of at least one of the protruding regions is a curved surface (see Fig. 2C for example).  
11. The cartridge according to claim 1, wherein the chamber has a symmetrical shape in the circumferential direction (see Fig. 2C for example).  
12. The cartridge according to claim 1, wherein at least one of the tips of the at least two protrusions is formed as a curved surface (see Fig. 2C for example).  
13. The cartridge according to claim 1, further comprising a plurality of said chambers (see Fig. 1 for example).  
16. The cartridge according to claim 13, comprising: a plurality of reagent containers (200, 210, 220, 230) containing reagents connected to the plurality of chambers (¶ 0065-0074+).  
17. The cartridge according to claim 16, wherein predetermined reagent containers among the plurality of reagent containers include a capture substance configured to bind to the target substance (¶ 0074).  
21. The cartridge according to claim 1, wherein the first side surface of at least one of the at least two protrusions on the side further from the center of the cartridge is angled away from the center of the cartridge toward the tip of the at least one of the at least two protrusions (see the first side surface in annotated Fig. 2C showing an angled surface away from the center towards the tip).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0081213).
Regarding claim 7, Lee et al. teach the cartridge according to claim 1, further comprising the sample contained in the first region (¶ 0064, 0109+).  However, Lee et al. do not explicitly teach wherein the volume of the first region is greater than one times an amount, but less than two times the amount, of sample contained in the first region.  While Lee et al. do not explicitly teach wherein the volume of the first region is greater than one times an amount, but less than two times the amount, of sample contained in the first region, one of ordinary skill in the art at the time the invention was made would have modified, by routine experimentation and optimization, the device of Lee et al. to have a volume of the first region is greater than one .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0081213) in view of Lee et al. (US 2013/0112296).
Regarding claim 15, Lee et al. (‘213) do not explicitly teach the cartridge according to claim 13, further comprising a flow path for connecting adjacent chambers of the plurality of chambers.  
Lee et al. (‘296) teach a cartridge comprising: 
a chamber (11/50) configured to accommodate a sample containing the target substance (¶ 0062+), the chamber comprising: 
a first region (see annotation in Fig. 8) comprising a closed space at an outward side of the cartridge (see Fig. 2 for example); 
a second region (see annotation in Fig. 8) disposed at a position closer to a center of the cartridge than the first region (see Fig. 2 for example); and 
at least two protrusions protruding inside the chamber from a position between the first region and the second region, and located at positions facing each other in a circumferential direction of the cartridge (see Figs. 2 & 8), 
wherein a first side surface of each of the protrusions on a side further from the center of the cartridge and a second side surface of each of the protrusions on a side closer to the center of the cartridge are angled toward each other to form tips of the protrusions (see annotation in Fig. 8), 
wherein a first width of the first region is longer than a second width between the tips of the two protrusions (see annotation in Fig. 8), and 
wherein a boundary between the first region and the second region is defined as a line extending between the tips of the two protrusions (see Fig. 8 for example).  
wherein a side surface of the protrusion on a side closer to the center of the cartridge is formed to slope away from the center of the cartridge toward a tip portion of the protrusion (the claim is sufficiently broad to have properly read on Fig. 8);
further comprising the sample contained in the first region (¶ 0062+);
wherein the second region is connected to a flow path (e.g., flow path of the chamber) and includes protruding regions on both sides in the circumferential direction of the flow path, the protruding regions protruding toward a side of the flow path facing the center of the cartridge (see Fig. 8);
wherein an inner surface of the protruding region is a curved surface (see Figs. 3 & 4 for example);
wherein the chamber has a symmetrical shape in the circumferential direction (see Fig. 2 for example);
wherein a tip of the protrusion is formed as a curved surface (see Fig. 2 showing a part of the protrusions is a continuous and smooth line without any sharp turns);  
further comprising a plurality of said chambers (see Fig. 2);
further comprising a flow path (e.g., distributing channel 16) for connecting adjacent chambers of the plurality of chambers (see Fig. 2); 
comprising: a plurality of reagent containers (e.g., 10, 40, 16) containing reagents (¶ 0054-0055+) connected to the plurality of chambers (see Fig. 2); and  
wherein the first side surface of at least one of the protrusions on the side further from the center of the cartridge is angled away from the center of the cartridge toward the tip of the at least one protrusion (the claim is sufficiently broad to have properly read on Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inlets (11) of Lee et al. (‘213) with a distribution channel 16 (flow path) for distributing agents to the plurality of chambers 

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive.
Claim objection & 112 rejection have been withdrawn. 
In response to the Applicant’s argument that “Lee '213 FIG. 2A fails to disclose the recited protruding regions protruding on both sides in the circumferential direction of the flow path.”, Examiner disagrees. 
Lee et al. teach, among other things, wherein the second region is connected to a flow path (see e.g., supernatant collecting unit 31 in Fig. 2A for example) and includes protruding regions protruding on both sides in the circumferential direction of the flow path (see annotation in Fig. 2C).

    PNG
    media_image1.png
    836
    952
    media_image1.png
    Greyscale

In response to the Applicant’s argument to claim 21, Lee et al. teach wherein the first side surface of at least one of the at least two protrusions on the side further from the center of the cartridge is angled away from the center of the cartridge toward the tip of the at least one of the at least two protrusions (see the first side surface in annotated Fig. 2C showing an angled surface away from the center towards the tip).
Applicant is thanked for their thoughtful amendments to the claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798